Citation Nr: 1734367	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-30 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbar spondylolytic degenerative changes with thoracolumbar paraspinal tendonitis.

2.  Entitlement to a compensable rating for sinusitis.

3.  Entitlement to a compensable rating for allergic rhinitis.

4.  Entitlement to a compensable rating for bilateral temporomandibular joint dysfunction (TMJ).


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1984 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction of the appeal has subsequently been transferred to the RO in Roanoke, Virginia.
 
On his VA Form 9, dated October 2013, the Veteran requested a videoconference hearing before a member of the Board.  In this case, a February 2014 letter notified the Veteran that he was scheduled for a videoconference hearing before a member of the Board in April 2014.  This notice was mailed to the Veteran's last known address of record.  It was not returned as undeliverable by the postal service.  The Veteran failed to report for this scheduled hearing without good cause.  VA has received no communication, written or otherwise, from the Veteran pertaining to the hearing.  Because the Veteran has failed to appear for his scheduled hearing without good cause and there has been no request for postponement, his request for a hearing will therefore be considered withdrawn.  38 C.F.R. § 20.704(d) (2016).

The issues other than entitlement to a compensable rating for TMJ are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's TMJ has not manifested by inter-incisal range of motion is not limited to 30 millimeter (mm) or less even taking into account his competent, credible reports of popping, locking, pain, and swelling.

CONCLUSION OF LAW

The criteria for a 10 percent rating, but no higher, for TMJ have been met.  38 U.S.C.A. §§ 1154 (a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.150, Diagnostic Code 9905 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a compensable rating for TMJ, which has been rated under Diagnostic Code 9905.

Under Diagnostic Code 9905, limited motion of temporomandibular articulation is rated as follows: a 10 percent disability rating applies where the Veteran's range of lateral excursion is 0 to 4 mm, or where his inter-incisal range of motion is 31 to 40 mm; ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  A 20 percent disability rating applies where the Veteran's inter-incisal range of motion is 21 to 30 mm.  A 30 percent disability rating applies where the Veteran's inter-incisal range of motion is 11 to 20 mm.  A 40 percent disability rating applies where the Veteran's inter-incisal range of motion is 0 to 10 mm.  Additionally, disabilities involving the musculoskeletal system, including the jaw, a minimum compensable rating is warranted for complaints of painful motion.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

With the above criteria in mind, the Board finds that a 10 percent rating is warranted on the based on the Veteran's reports of popping, locking, and painful motion.  The Board further finds that the next higher rating, a 20 percent, is not warranted as the evidence of record affirmatively shows that the Veteran's inter-incisal range of motion exceeds, 40 mm, which is the minimum required for a 10 percent rating, let alone 21 to 30 mm, which is required for a 20 percent rating.  See, e.g., VA examinations (April 2007; May 2011).  As the Veteran's inter-incisal motion is not limited at least to 30 mm, even considering his reported popping, locking, pain, and swelling, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent; there is no doubt to be resolved; and a rating in excess of 10 percent is not warranted.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).
 

ORDER

A 10 percent rating for TMJ is warranted.


REMAND

The Veteran seeks increased ratings for his service-connected lumbar spine disorder, sinusitis, and allergic rhinitis.

In Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Throughout the appellate period, the Veteran has undergone VA spine examinations in April 2007 and May 2011, neither of which included joint testing for pain on passive motion or weight-bearing.  Accordingly, the Court's holding in Correia necessitates reexamination of the lumbar spine.

The evidence shows that the Veteran has received regular care for his spine, sinusitis, and rhinitis disabilities; however, private treatment records are only current through May 2011 and claims file does not include VA treatment records or an indication as to whether such exist.  Given the progressive nature of the Veteran's disabilities coupled with the receipt of ongoing treatment and ambiguity as to whether he has received VA care, the Board finds that remand is also necessary to obtain any outstanding treatment records.  In light of the state of the record, the Board finds that the sinusitis and rhinitis claims must be remanded to associate any outstanding records and to afford the Veteran a VA examination to assess the current severity of his sinusitis and rhinitis disabilities.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Invite the Veteran to submit any outstanding private treatment records from May 2011 to present.

3.  Invite the Veteran to submit statements from himself and from other individuals who have first-hand knowledge of the functional limitations associated with his service-connected lumbar spine, sinusitis, and rhinitis disabilities.  Provide him a reasonable period of time to submit this evidence.

4.  With respect to the Veteran's lumbar spine disorder claim, schedule the Veteran for an examination by an appropriate medical professional.

The examiner is to review the Veteran's claims file and address the current severity of his lumbar spine disorder.  The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner is also to identify and describe any neurological abnormalities associated with the Veteran's service-connected lumbar spine disorder.

5.  With respect to the Veteran's sinusitis and rhinitis claims, schedule the Veteran for an examination by an appropriate medical professional.  The examiner is to review the Veteran's claims file and address the current severity of his sinusitis and rhinitis disorders.

6.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


